Case 1:17-cr-00742-SOM Document 126 Filed 08/22/19 Page 1 of 3   PageID #: 1475




 KENJI PRICE #10523
 United States Attorney
 District of Hawaii

 MARSHALL H. SILVERBERG #5111
 Assistant U.S. Attorneys
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Marshall.Silverberg@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,           )   CR. NO. 17-00742 SOM
                                     )
                      Plaintiff,     )   CERTIFICATE OF COMPLIANCE
                                     )   PURSUANT TO LOCAL RULE 7.5(b)
     vs.                             )   REGARDING MEMORANDUM OF
                                     )   THE UNITED STATES IN
 MELVYN GEAR,                        )   OPPOSITION TO THE DEFENDANT’S
                                     )   “MOTION FOR RECONSIDERATION
                      Defendant.     )   AND/OR FOR NEW TRIAL” (DKT. NO.
                                     )   122); CERTIFICATE OF SERVICE
                                     )
Case 1:17-cr-00742-SOM Document 126 Filed 08/22/19 Page 2 of 3         PageID #: 1476




 CERTIFICATE OF COMPLIANCE PURSUANT TO LOCAL RULE 7.5(b)
     REGARDING MEMORANDUM OF THE UNITED STATES IN
       OPPOSITION TO THE DEFENDANT’S “MOTION FOR
   RECONSIDERATION AND/OR FOR NEW TRIAL” (DKT. NO. 122)

       I certify that, pursuant to Local Rule 7.5(b), the Memorandum of the United

 States in Opposition to the Defendant’s “Motion For Reconsideration and/or for

 New Trial” (Dkt. No. 122) filed on August 21, 2019 is proportionately spaced,

 using the Times New Roman font, has a typeface of 14 points and contains 7,970

 words.

       DATED: August 22, 2019, at Honolulu, Hawaii.

                                             Respectfully submitted,

                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             By /s/ Marshall H. Silverberg
                                              MARSHALL H. SILVERBERG
                                              Assistant U.S. Attorney
Case 1:17-cr-00742-SOM Document 126 Filed 08/22/19 Page 3 of 3        PageID #: 1477




                             CERTIFICATE OF SERVICE


             I hereby certify that, on the date and by the methods noted below, a

 true and correct copy of the foregoing document was served to the following at

 their last known address:

 Served electronically by CM/ECF:

       Gary Singh, Esq.
       Gary@garysinghlaw.com

       Clarence S.K. Kekina, Esq.
       clay@claykekinalaw.com

       Attorneys for Defendant
       MELVYN GEAR

       DATED: August 22, 2019, Honolulu, Hawaii.


                                             /s/ Janice Tsumoto
                                             U.S. Attorney’s Office
                                             District of Hawaii
